Title: To Alexander Hamilton from John V. Henry, [17 December 1803]
From: Henry, John V.
To: Hamilton, Alexander



[Albany, December 17, 1803]
Dear Sir

I have paid the taxes & charges upon ⟨the⟩ lands in which you are interested described in the Comps certificate which you lately enclosed to me. As the tax of 1802 was unpaid I thought it best to discharge it also. The necessary voucher of these payments is herewith transmitted.
After crediting the Bank dft. of $950 I am according to the preceding statement in advance for you $174.69 for which sum I shall draw upon you whenever I shall have occasion to remit money to N York.
I am with great respect & esteem   Your ob serv

John V. Henry
16th Decr 1803
Alexander Hamilton Esqr

 